Citation Nr: 1647731	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hip disabilities.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for seizures.

3.  Entitlement to service connection for bilateral hip disabilities.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for right foot disabilities, including right hammertoe.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to a compensable rating for a right thigh scar.

9.  Entitlement to a compensable rating for a left thigh scar.

10.  Entitlement to a rating in excess of 10 percent for right leg peroneal neuropathy.

11.  Entitlement to a rating in excess of 10 percent for an acquired psychiatric disorder.  

(The issues of entitlement to increased evaluations for lumbar spine disability and entitlement to a total disability rating for individual unemployability due to service-connected disabilities are addressed in a separate Board of Veterans' Appeals decision.)


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1993 to February 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In December 2006, the Veteran withdrew his request for a personal hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704 (e).

Additionally, the Veteran currently has three additional claims pending before the Board, for which the Veteran has private representation.  The issues addressed in this decision have been appealed without the assistance of a representative (pro se).  As such, the Veteran will receive two decisions-this decision on the issues appeared with no representation, and a second decision addressing the other three issues he has pending on appeal.  

The Board notes that the April 2012 rating decision addressed claims of entitlement to service connection for hammertoes and foot disabilities separately.  The Veteran filed a timely notice of disagreement with both issues; however, the SOC singularly addressed the Veteran's claim for hammertoes.  The Board is expanding this issue as one for right foot disabilities pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).

The issue(s) of entitlement to service connection for bilateral hip disabilities, seizures, a left foot disability and PTSD, as well as increased ratings for adjustment disorder, scars, and peroneal nerve are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for hip disabilities in an April 1998 rating decision.  The claim was denied because the medical evidence did not demonstrate that the Veteran had bilateral hip disabilities separate from his service-connected femur fractures.  February 2003, August 2005, April 2006, and September 2006 rating decisions found that new and material evidence was not submitted to reopen a claim for bilateral hip disabilities.  

2.  The evidence received since the September 2006 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hip disabilities.

3.  The Veteran was initially denied entitlement to service connection for seizures in a February 2003 rating decision.  The claim was denied because the evidence did not show that the Veteran had a head injury at the time of his 1994 accident and he was not diagnosed with a seizure disorder until 7 years after the accident (2001).

4.  The evidence received since the February 2003 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hip disabilities.

5.  Competent and credible evidence of record shows that the Veteran has right claw foot with hammertoes and right hallux rigidus as a result of his service-connected right lower extremity peroneal nerve disability.


CONCLUSIONS OF LAW

1.  A September 2006 rating decision by the RO that denied the Veteran's claim for service connection for bilateral hip disabilities is final.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2016). 

2.  New and material evidence has been received to reopen the claim of service connection for a bilateral hip disabilities.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 .

3.  A February 2003 rating decision by the RO that denied the Veteran's claim for service connection for seizures is final.  38 U.S.C.A. §§ 5108 , 7105; 38 C.F.R. §§ 3.156 , 20.200. 

4.  New and material evidence has been received to reopen the claim of service connection for seizures.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.

5.  The criteria for service connection for right claw foot has been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in December 2005, August 2011, March 2012, and several provided in 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Given the Board's favorable disposition of the new and material evidence claims, and the claim for service connection for a foot disability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran regarding those issues.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363   (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

In February 2003, and most recently in September 2006, the Veteran's claims for service connection for seizures and bilateral hip disabilities, respectively, were denied.  The Veteran's seizure disorder was denied because the evidence of record did not show that he suffered from a head injury in service and his seizures began 7 years after his in-service injury.  The Veteran's bilateral hip disabilities were denied because the evidence of record did not show that the Veteran had hip disabilities which were separate from his already service-connected femur fractures.  The Veteran did not perfect an appeal to the February 2003 or September 2006 decisions, and they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence in the record at the time of the February 2003 rating decision included the Veteran's service treatment records and private and VA treatment records.  Those records included the August 2001 emergency room records regarding the Veteran's initial seizure.  At that time he denied a history of prior seizures.  After a second seizure in 2001, the Veteran reported he "may have had" a head injury in service.  In 2002, he noted that he reported a history of a head injury in a fall in service, but it was not clear if he had loss of consciousness, but he did have a laceration on his lip where he bit through it in the fall.  The Veteran was not afforded a VA examination prior to his 2003 denial.

Evidence added to the claims file since the February 2003 rating decision included VA and private treatment records from 2003 onward.  These records include the Veteran's contentions that he did lose consciousness after his fall.  Some records contain his statements that he was in a coma for 10 or more days after his fall.  In February 2012 the Veteran had a general medical VA examination where the examiner was asked  "is there any relationship between the seizures and pain form his lower extremities?" to which the examiners noted that there was not a relationship.  Treatment records also include notations from psychiatric care providers that the Veteran should be evaluated for traumatic brain injury given his history of a fall with head injury.

As statements provided are to be taken as true for the purposes of reopening new and material evidence claims, the Board finds that the Veteran's statements regarding his loss of consciousness and his time spent in a coma following his fall in service are new and material to his claim for seizures.  The record does contain, as was in the 2001 private treatment records, that the Veteran injured his lip in the fall.  As such, the Board finds that the low threshold for reopening a claim has been met.

Evidence contained in the claims fiel at the time of the September 2006 rating decision included service treatment records, VA and private treatment records.  The records included the Veteran's ongoing complaints of hip pain and x-rays which showed healed bilateral femoral shaft fractures bilaterally with intramedullary rods, but that did not indicate separate hip disabilities or arthritis.

Evidence that has been added to the claims file since the September 2006 rating decision included ongoing complaints of hip pain, and VA and private treatment records.  Recent records included a 2014 diagnosis of "bilateral acetabular contractures" of the hips, with the private physician noted were more likely than not the result of his femur fractures.  An October 2016 letter from a private physical therapist noted that June 2016 x-rays showed moderate degenerative changes of the hips.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the September 2006 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the diagnosed bilateral hip disabilities and nexus statement were "material" evidence that the Veteran may have current bilateral hip disabilities that are either related to service or service-connected disabilities.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hip disabilities.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for bilateral hip disabilities and a seizure disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In June 2011, the Veteran submitted a statement that he had "neuralgia of both legs and feet, hammer toes and various other ailments.  This statement was taken as a claim for hammertoes, as well as an request for increased ratings for his fractured femurs and peroneal nerve disorder.

In February 2012, the Veteran was afforded VA general medical examination where he was diagnosed with second right hammertoe.  The Veteran reported pain in both feet since falling from a tree in 1994.  His second right toe had a tendency to form into hammertoe while stepping only.  Under "foot injuries" the examiner noted that the Veteran additionally had right tibial and peroneal nerve damage from his right femur fracture of a moderate severity.  The examiner also noted that x-rays showed "very early degenerative changes consistent with the [Veteran's] age."  The examiner, while addressing the Veteran's peroneal nerve disability, noted that there was an abnormality where the right second toe pulled downward as an early hammertoe when stepping on it.  

In April 2012, the RO denied entitlement to right hammer toes and bilateral foot conditions.  The rating decision noted that the Veteran had right hammer toes but that the VA examination did not find that they were due to his femur fractures.  The denial for bilateral foot conditions noted that the only diagnosis provided during examination was hammertoes.

In June 2012, the Veteran provided a statement that he wished to appeal the April 2012 decision.  He stated that the trauma in service caused his hammer toes and foot disabilities. 

In the July 2014 Statement of the Case, the RO addressed entitlement to service connection for right hammer toes, but did not address service connection for bilateral foot disabilities.  Instead of remanding for an additional SOC to address the claim of entitlement to service connection for foot disabilities, the Board will address the claim of entitlement to service connection for hammertoes as a claim for service connection for right foot disabilities.  The issue of entitlement to a left foot disability is addressed in the REMAND section, as an SOC was not provided for this issue.

In September 2014, the Veteran was afforded a VA foot examination.  The diagnoses listed at the beginning included metatarsalgia, hammer toes, and hallux rigidus.  The physician indicated that the "abnormal nerve innervation has more likely than not resulted in the development of right foot 1st and 2nd toes."  He had mild or moderate left hallux rigidus and severe right hallux rigidus, with function equivalent to amputation of great toe.  The examiner indicated the Veteran had pes cavus (claw foot) with the hammer toes with marked tenderness under the metatarsal heads, shortened plantar fascia and some limitation of dorsiflexion at the ankle (all on the right).  "Development of pes cavus foot deformity on right more likely than not due to peripheral neuropathy and nerve damage."  He was noted to have "weak foot" regarding his peripheral neuropathy.  

Given the above evidence, as well as other medical records not listed here, the Board finds that entitlement to service connection for right claw foot is warranted.  The Board notes that the 2014 evaluator diagnosed right claw foot, hammertoes and hallux rigidus.  Diagnostic Code 5281 for hallux rigidus notes that a rating for hallux rigidus is not to be combined with a claw foot rating.  Diagnostic Code 5278 for claw foot includes consideration of hammertoes.  As such, the Board has worded the grant of a right foot disorder in this case to be right claw foot.  It is noted that the Veteran's right claw foot is due to his right peroneal nerve disability.  The rating sheets indicate that the Veteran has a 10 percent rating for peroneal nerve disability under Diagnostic Code 8723, which addresses the anterior tibial nerve (deep peroneal) includes contemplation of loss of dorsal flexion of the foot.  However, the Veteran's claw foot would contemplate hammertoes with tenderness under the metatarsal heads, and limitation of dorsiflexion of the ankle.  As such, a grant of right clawfoot does not appear to be a pyramiding problem as the disabilities are currently rated.

The Board notes that treatment records show that the Veteran has shortening of his right leg length.  This has been measured as a difference of 5/8 inch, 1/2 inch, and 1/2 cm in the treatment records.  Diagnostic Code 5275, for shortening of the bones of the lower extremity, does not provide a compensable rating until the leg length difference is at least 1 1/4 inches (or 3.2 cms).  As the record does not indicate that his leg length discrepancy currently meets the criteria for a separately compensable rating, the Board will not provide a separate rating here in conjunction with his claims for a right foot disability and increased ratings for his right peroneal nerve disability (addressed in REMAND).  

Given the available evidence, the Board finds that entitlement to service connection for right claw foot is warranted.  See 38 U.S.C.A. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral hip disabilities is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a seizure disorder is reopened.

Entitlement to service connection for right claw foot is granted.


REMAND

PTSD, Left foot disability

In an April 2012 rating decision, the RO denied entitlement to bilateral foot disabilities and right hammertoe.  In June 2012, the Veteran submitted a timely NOD with the April 2012 decision, including both the issues of right hammertoes and bilateral foot disabilities.  The July 2014 SOC singularly addressed the issue of right hammertoes.  Although in this decision the Board has broadened the issue of right hammertoes to include any disability of the right foot, this does not correct the error of the 2014 SOC not addressing the left foot.  As such, the issue of entitlement to service connection for a left foot disability must be remanded for an SOC.

In an October 2013 rating decision, the RO denied entitlement to PTSD and continued a 10 percent rating for adjustment disorder, which was already on appeal.  In February 2014, the Veteran specifically provided an NOD with entitlement to service connection for PTSD.  The Board notes that the rating criteria for mental disorders is provided under a general rating formula.  However, if a veteran had more than one psychiatric disorder and the symptoms of each disorder may be separate, then he or she would be rated only on the symptoms of the service-connected psychiatric disorder.  The records here indicate that the Veteran has several psychiatric diagnoses, and as he has indicated that he wishes to have service connection for PTSD, the Board will remand for an SOC.  

A statement of the case has not been issued by the RO for these two issues, and the claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Hips and Seizures

As noted above, the Veteran has been diagnosed with bilateral arthritis of the hips by a private physical therapist and with "contracture" of the hips by a physician.  The Veteran has not been afforded a VA examination regarding his bilateral hips claim.  As the claim for service connection has been reopened, he should be afforded an examination to determine if his disabilities are separate from his service-connected femur disorders and if they are warrant direct or secondary service connection.

As noted above, the Veteran suffered a fall in service in 1994.  In 2001, the Veteran had a grand mal seizure and has had ongoing treatment for seizures since.  The Veteran argues that his seizure disorder is a result of a head injury (traumatic brain injury) caused by his in-service fall.  Although some in-service treatment records indicate that the Veteran did not have evidence of trauma (November 5, 1994 history and physical), the Veteran has reported that he may have lost consciousness after the fall.  This has been reported has possible brief loss of consciousness, and forgetting some moments before he was awake on the ground, and reports that he was in a coma for 10 or more days.  The Veteran also argued that the laceration on his lip from biting it in the fall was an indication of a head injury.  He has also denied any other head injuries.  The Veteran has not been afforded a VA nexus examination regarding his seizure disorder and one should be provided on remand.

Scars

Currently, the record contains conflicting evidence regarding the Veteran's claim for compensable scar ratings.  During a 1995 bone VA examination, the Veteran's right and left thigh scars were tender.  This was prior to the claim on appeal.  During a 1998 examination, his scars were noted to be nontender.  Again during a 2003 examination his scars were noted to be nontender.

During a June 2005 examination, the Veteran did not feel any pain with the examiner touching the scars, but he reported a pinching feeling when he laid down on his right thigh scar.  He had no limitation of motion due to the scars.

During a 2012 examination his scars were noted to be stable and nontender.  The examiner also noted that the scars themselves did not cause any impact on his ability to work or limit his range of motion.

A September 2014 evaluation noted that the Veteran's scars on his thighs limited his hip range of motion.  An August 2013 VA treatment record noted that myositis ossificans of the left thigh validated the Veteran's contention of discomfort with certain stretches and ranges of motion.  The Veteran reported scar pain in both 2013 and 2014.  

Given that the medical evidence includes findings of both pain and no pain, as well as limitation of motion and no impact on motion, the Board finds that a VA examination is necessary.

Peroneal nerve

The Veteran argues that he is entitled to a rating in excess of 10 percent for his right peroneal nerve disability.  

A February 2012 general medical examination noted the Veteran had mild intermittent pain, mild dysthesia and mild numbness of his right lower extremity.  He had normal deep tendon reflexes and normal muscle strength in his lower extremities.  

A May 2012 spine examination noted some numbness in his legs and feet but that these were not related to radiculopathy form his spine.  He was noted to have hyperactive reflexes in his right knee and ankle, as well as active movement against gravity (3/5) muscle strength in his right ankle dorsiflexion and right great toe extension.  

During a 2014 spine evaluation he was noted to have decreased muscle strength in his right lower extremity flexion and extension.  The physician noted that the Veteran's pain was radicular in nature, but that his numbness and paresthesias were due to his nerve damage in his right leg.  During a 2015 spine examination, the Veteran had decreased muscle strength at the bilateral ankles, and decreased sensation in his right lower leg and ankle.  The examiner diagnosed mild right sciatic nerve radiculopathy.

It does not appear the Veteran has had a nerve examination in a number of years.  As such, on remand, he should be afforded an updated examination.

Adjustment disorder

The Veteran's psychiatric treatment records include diagnoses of adjustment disorder, schizoaffective disorder with depressive symptoms, and PTSD.  Several examiners have noted that the Veteran has schizoaffective disorder.  Although no one has provided him with an Axis I diagnosis of depression or depressive disorder, the examiners have noted that he has depressive symptoms associated with his chronic pain.  Unfortunately, as a backdrop to his psychiatric disorders is drug use, both cannabis and narcotic pain medication.  Some of the Veteran's treatment records indicated he had suicidal ideation, delusions and hallucinations.  After he stopped abusing narcotic pain medications, the Veteran reported a decrease in delusions and that he no longer contemplated suicide.  The record also include a claim of wanting to commit suicide, which turned out to be an outburst at being turned down for the narcotic pain medication he wished to obtain.  As the record appears to show that the Veteran has stopped abusing his narcotic pain medications ("double-dipping" by seeking prescriptions from multiple physicians) and decreased his cannabis use, it may be more useful now to have a VA examination which can determine the extent of his psychiatric symptoms without the additional complication of drug abuse.  Additionally, the VA examinations thus far have provided diagnosis based on the DSM-IV.  On remand, the Veteran should be afforded with a VA examination to determine the current severity of any acquired psychiatric disorder associated with the Veteran's service or service-connected disabilities.

The Board notes that the Veteran's claim for total disability based on individual unemployability (TDIU) was addressed in a separate decision.  Increased rating issues being remanded in this decision may also impact a TDIU decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hips examination.  Following review of the record, and interview and examination of the Veteran, provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has current bilateral hip disabilities that are due to his active service?  List any diagnosed hip disabilities.  Discuss the symptoms of any diagnosed hip disabilities.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has current bilateral hip disabilities that are due to his service-connected disabilities?  

For each opinion expressed, provide an explanation/rationale.

2.  Schedule the Veteran for an appropriate examination related to his request for service connection for a seizure disorder as a result of a head injury.  Following review of the record, and interview and examination of the Veteran, provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's seizure disorder is due to his military service?  Address the Veteran's in-service fall.  The Veteran has argued that his in-service fall resulted in a head injury, lip laceration, loss of consciousness, and/or a traumatic brain injury, and therefore is the cause of his seizure disorder.  The examiner should also request that the Veteran provide a history of his drug use (he has reported use of LSD and "hallucinogens").

For each opinion expressed, provide an explanation/rationale.

3.  Schedule the Veteran for a VA scars examination.  Review the Veteran's claims file and prior evaluations.  The Veteran has contended that his scars are painful and cause limitation of motion.  Attempt to differentiate any symptoms associated with his service-connected scars from any symptoms associated with his other service-connected disabilities. 

4.  Schedule the Veteran for a VA nerve examination to determine the current severity of his right peroneal nerve disability.  If diagnostic testing is indicated, then provide such testing.  

Address the difference in symptoms between lumbar radiculopathy and right peroneal nerve disability.

5.  Schedule the Veteran for a VA psychiatric evaluation to determine the current severity of his service-connected adjustment disorder.

The examiner should address the Veteran's various psychiatric diagnoses (adjustment disorder, schizoaffective disorder, and PTSD) and indicate which diagnos(es) are currently present and the symptoms associated with each.  If possible, the examiner should differentiate which symptoms are associated with each diagnosis.  The examiner should also address if there has been a change in the Veteran's symptoms after he stopped abusing his narcotic pain medication and cannabis (if that is currently true).  

6.  Issue a SOC regarding the Veteran's claims of entitlement to service connection for PTSD and service connection for a left foot disability.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

7.  Then, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, provide him with a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


